Citation Nr: 1623517	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for post-concussive syndrome/traumatic brain injury (TBI) (with claimed symptoms of headaches, dizziness, memory loss, visual problems, and sleep problems).

2.  Entitlement to service connection for a psychiatric disability (to include as due to a head injury in service, or as secondary to a post-concussive syndrome/TBI).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to February 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May and June 2009 rating decisions of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for major depressive disorder and post-concussive syndrome (with headaches, dizziness, depression, and vision problems).  In February 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April, September, and December 2014, the Board remanded these matters for additional development.

In an April 2015 letter, the Veteran's attorney requested to be scheduled for a hearing "as soon as possible" to present further evidence "in the form of his testimony."  VA regulation provides, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person."  38 C.F.R.     § 20.700(a) (2015). Under the express language of the regulation, the Veteran is only entitled to one hearing on appeal. As he has neither provided a reason for wishing to testify at another hearing nor asserted that the February 2012 hearing is inadequate, the Board is not remanding the claim for a new hearing.

The issue of service connection for a psychiatric disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDING OF FACT

Competent medical evidence establishes that during active duty service the Veteran sustained a head injury with a brief loss of consciousness, resulting in a post-concussive syndrome/TBI.


CONCLUSION OF LAW

Service connection for TBI is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R.§§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought in the merits determination below, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In his October 2008 claim, the Veteran reported that he sustained a concussion in service and that, since then and particularly over the past four years, he has had constant headaches, dizzy spells, depression, and small dark clouds in his vision, and is unable to sleep.  His service treatment records (STRs) show that he received emergency treatment in September 1982 after running head first into a windowpane.  He lost consciousness for approximately 30 seconds and complained of frontal headaches.  He was alert and oriented times three.  There was no skull depression or crepitus.  He sustained a four-centimeter laceration to his left cheek and a three-centimeter laceration to his forehead, which were both sutured.  An STR dated six days later notes complaints of headaches with increased activity; his sutures were healing well and were later removed.

The Board remanded this matter a number of times to obtain adequate VA examinations to determine whether the Veteran sustained a TBI in service and identify the residuals of the TBI.  Although VA TBI examinations were conducted in April 2009, September 2010, and May and October 2014, they were found to be inadequate for rating purposes as the examiners' findings were incomplete or conflicted with the evidence in the record, including a January 2012  private psychiatrist's conclusion that the Veteran's reports of confusion, headache, dizziness, difficulty concentrating, depression, anxiety, and memory loss are "consistent with a post-concussion syndrome due to traumatic brain injury in the military service."

As the evidence of record did not adequately address the questions posed, the Board sought a Veterans Health Administration (VHA) medical advisory opinion in the matter.  The consulting expert, a neurologist, reviewed the Veteran's record, noted that the Veteran ran headfirst into a metal windowpane, lost consciousness for approximately 30 seconds, and thereafter complained of frontal headaches, and concluded that there should be "no doubt that the [Veteran] did sustain a concussion/[mild] TBI" during service.  In an April 2016 addendum opinion, he reiterated his opinion that the Veteran sustained a concussion (mild TBI) in service.

The Board finds no reason to question the expertise of the VHA expert, a neurologist; the opinion is accompanied by an adequate explanation of rationale.  Further, while there is remains question regarding the nature of any current TBI residuals, the evidence shows that the Veteran did indeed sustain a concussion/mild TBI in service.  The nature of the current manifestations of the TBI is a downstream issue (that will be addressed in the first instance by the AOJ in the course of implementing the grant of service connection for the TBI).  Accordingly, the Board finds that service connection for TBI is warranted.

ORDER

Service connection for post-concussive syndrome/TBI is granted.


REMAND

The Board is well aware these matters were remanded four times before (and regrets the delay in final adjudication that is inherent with a remand).  Nonetheless, because the record does not contain an adequate opinion addressing the etiology of the Veteran's psychiatric disability, another remand is necessary.

On April 2009 VA psychiatric examination, the diagnoses were major depressive disorder and mixed anxiety, and depression secondary to multiple medical complaints.  On August 2010 examination, the diagnosis was depressive disorder, NOS.  Because neither examiner addressed whether the Veteran's psychiatric disability is related to his service, the Board found the examinations to be inadequate.  

In an October 2011 addendum report to the August 2010 examination report, the VA examiner opined that the Veteran's current symptoms are secondary to nonservice-connected injuries and his feelings of uselessness and pain, and not to a service-connected disability.  The examiner did not discuss whether the depressive disorder is related directly to the Veteran's service.

In a January 2012 statement, a private psychiatrist opined that the Veteran had anterograde amnesia towards the head injury in service.  He appeared confused during the interview.  Since the injury, he has had confusion, headaches, dizziness, difficulty concentrating, depression, anxiety, and memory loss, which that provider considered to be consistent with a post-concussion syndrome due to a TBI in service.  He opined that the Veteran's current psychiatric disability was incurred in service.

Pursuant to the Board's April 2014 remand, the RO arranged for a June 2014 VA mental disorders examination of the Veteran, at which time a mood disorder with anxiety and depression was diagnosed ( the examiner did not address the possibility the disability might be related to the Veteran's service/injuries therein).  

A September 2014 Board remand instructed the AOJ to forward the Veteran's file to the June 2014 VA examiner for an addendum opinion regarding the likely etiology of the Veteran's mood disorder with anxiety and depression.  In the December 2014 remand, the Board noted that there was not compliance with the September 2014 remand instructions as there was no indication that the AOJ forwarded the Veteran's record to the June 2014 VA mental disorders examiner for an addendum opinion.   The Board again directed that such be done.

Pursuant to the Board's December 2014 remand, the RO obtained a January 2015 VA medical opinion wherein the provider opined that the Veteran does not have a co-existing mental disorder related to TBI since he had not been found to suffer from any residuals of a TBI.  She opined that any existing mental condition is not related to a TBI, and is instead related to increasing (nonservice-connected) medical health problems.

As the evidence of record did not adequately address this question, the Board sought a VHA medical advisory opinion in the matter.  The consulting expert, a neurologist, reviewed the Veteran's record and stated that he did not know, nor would he speculate, regarding the etiology of the Veteran's psychiatric disability.  Although he did not believe that the Veteran's psychiatric disability was directly related to his injury in service, the neurologist noted that he was not a psychiatrist and suggested additional psychiatric review to resolve this issue. 

No opinion in the record, to date has adequately addressed the medical questions presented, and as the Veteran has now has established service-connection for TBI, the Board finds that another examination to secure an adequate medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:
1. The AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (one who has not previously examined him) to determine the nature and likely etiology of his claimed psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the record, the examiner should:

(a)  Identify (by diagnosis) each psychiatric disability entity found or noted during the pendency of this claim, (including depression and mood disorder).  

(b)  Opine, regarding each psychiatric disability entity diagnosed, whether such disability is at least as likely as not (a 50% or better probability) a manifestation of, or secondary to, the Veteran's service-connected TBI or is a separate and distinct entity.  

(c)  Opine regarding each psychiatric disability determined to be a separate and distinct entity, whether it is at least as likely as not (a 50% or better probability) that such disability is otherwise related to the Veteran's service/injuries therein.  

(d) Opine regarding any psychiatric disability diagnosed that is determined to not be related to the Veteran's service, whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected TBI.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability.   If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


